Citation Nr: 1022540	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) with generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The Veteran served on active duty in the military from 
February 1944 to June 1946 and again from February 1949 to 
September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO granted the Veteran's claim for service 
connection for PTSD with generalized anxiety disorder and 
assigned an initial 30 percent from the date he filed his 
claim on March 17, 2005.  He appealed that decision by 
requesting a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In July 2009, the Board remanded the case to obtain 
outstanding private treatment records.  These records were 
subsequently obtained, and the case was readjudicated by the 
RO in a March 2010 supplemental statement of the case (SSOC).  
The claim was again denied, and it is once again before the 
Board for adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
PTSD with generalized anxiety disorder has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as depression, anxiety 
irritability, mild memory loss, and social isolation.  



CONCLUSION OF LAW

The criteria are met for an initial 50 percent rating for 
PTSD with generalized anxiety disorder.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2009); 38 C.F.R.       §§ 3.102, 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Codes 9400, 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant statutes, regulations, and 
precedent cases, the relevant factual background, and an 
analysis of its decision.  

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance with the 
development of their claims.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since this appeal arises from the initial rating assigned by 
the RO after granting service connection for PTSD with 
generalized anxiety disorder, VCAA notice concerning this 
downstream disability rating element of the claim is not 
required.  The courts have held that where the underlying 
claim for service connection has been granted and there is 
disagreement regarding a downstream issue, such as an initial 
rating, the claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue a statement of the case (SOC) 
if the disagreement concerning the downstream issue is not 
resolved.  Here, the RO provided this necessary SOC in 
January 2007, wherein it cited the statutes and regulations 
governing the assignment of the initial 30 percent rating for 
PTSD with generalized anxiety disorder and discussed the 
reasons and bases for not assigning a higher initial rating.  

Although a notice letter is not required in this case, the RO 
and the AMC sent the Veteran letters satisfying the above-
notice requirements concerning his increased rating claim in 
April 2009 and August 2009.  Thereafter, the AMC 
readjudicated his claim in the March 2010 SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that if, for whatever reason, VCAA notice was not 
provided prior to initially adjudicating a claim or, if 
provided, the notice was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in SSOC, such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.)

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
(including as a result of the Board's July 2009 remand) 
obtained all pertinent records the Veteran identified as 
relevant to his claim, including treatment records by M.H., 
M.D., and VA clinical records from the Tuskegee VA Medical 
Center and the Columbus, Georgia, VA Outpatient Clinic 
through March 2009.  The Veteran was also afforded a VA 
examination in March 2009 in which his PTSD with generalized 
anxiety disorder was evaluated for compensation purposes.  
The report of that examination provides the information 
needed to properly rate this disability, including 
specifically in terms of addressing the relevant rating 
criteria.  38 C.F.R. §§ 3.327, 4.2; Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Increased Rating for PTSD with Generalized Anxiety 
Disorder

On March 17, 2005, the RO received the Veteran's claim for 
service connection for PTSD.  In January 2006, the RO granted 
service connection for PTSD with generalized anxiety disorder 
and assigned an initial 30 percent rating from the date his 
claim was received on March 17, 2005.  The Veteran appealed 
that decision by requesting a higher initial rating. 

Since, as mentioned, this claim arose from the Veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for the 
entire body of evidence.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (extending this practice even to cases involving 
established ratings) and 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for PTSD with generalized 
anxiety disorder where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9411.

The next higher rating of 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

And lastly, a 100 percent rating requires total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports assigning an initial 50 
percent rating for the Veteran's PTSD with generalized 
anxiety disorder.  However, there is no basis for assigning a 
rating higher than 50 percent at any time since the initial 
grant of service connection.  The evidence for consideration 
in making this determination includes VA treatment records, 
private treatment records from Dr. M.H., and a March 2009 VA 
examination report.  Overall, these clinical records show the 
Veteran's disability due to PTSD with generalized anxiety has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
depression, anxiety irritability, mild memory loss, and 
social isolation.  

In a December 2006 letter, Dr. M.H. indicated that he had 
been treating the Veteran for anxiety and depression since 
2001.  But when the RO obtained Dr. M.H.'s actual treatment 
records, most pertained to other health issues, particularly 
diabetes mellitus.  The only relevant records addressing the 
Veteran's psychiatric symptoms include a September 2005 entry 
which notes the Veteran felt nervous and was unable to sleep, 
and that Prozac was discontinued and replaced with Ativan.  
Dr. M.H. also prescribed Lunesta for the Veteran to help him 
sleep.  The Veteran returned on the following month 
complaining of side effects from this medication.  An October 
2006 record notes that the Veteran was going to a VA clinic 
for treatment of PTSD and that the Veteran had been 
prescribed Xanax for anxiety and sleep.  None of these 
records, however, includes findings from a mental status 
examination or a medical opinion concerning the level of 
disability due to PTSD with generalized anxiety disorder. 

VA outpatient treatment records dated from 2004 to 2009 were 
considered, some of which show treatment for the Veteran's 
PTSD with generalized anxiety disorder.  These records show 
that the Veteran had been divorced for over twenty years, had 
no children, and lived alone.  In 1980, he retired as a 
produce manager of a grocery store because he qualified due 
number of years with the company.  When seen in June 2004, he 
denied social anxiety and reported that he had good friends, 
but still felt anxious most of the time.  Overall, mental 
status examinations during this five year period consistently 
showed that the Veteran was well oriented, that his memory 
was preserved, that he denied both homicidal and suicidal 
ideation, and that there was no evidence of thought disorder 
or psychosis.  There was also no evidence of any impaired 
impulse control.  Instead, his primary psychiatric symptoms 
included a depressed and anxious mood, a constricted or 
flattened affect, and some sleep impairment.  

These VA records also list various global assessment of 
functioning (GAF) scores, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  These GAF scores range from 35 to 60, with a score of 
50 in March 2005, scores of 45 in July and October 2005, a 
score of 60 in December 2005, a score of 55 in February 2007, 
a score of 45 in July 2007, a score of 50 in December 2007, a 
score of 50 in May 2008, a score of 35 in July 2008, and 
scores of 40 in August and November 2008.

When examined by VA in March 2009, it was noted that the 
Veteran was on Celexa and Xanax for depression and anxiety, 
which the Veteran complained was causing drowsiness.  He was 
not undergoing either individual or group therapy.  The 
Veteran reported that he still lives alone, has no friends or 
relatives in the vicinity, and prefers to be by himself 
because he feels safer.  However, he indicated that he has 
two brothers with whom he would talk on the phone every now 
and then.  He said he enjoys going for short walks but is 
otherwise in the house.  He reported feeling hopeless and 
living a lost life with nothing to live for.  He also said he 
feels nervous and uptight all the time with interrupted 
sleep.  He reported nightmares and flashbacks of the war.  

A mental status examination noted that he was clean and 
neatly groomed with no abnormal psychomotor activity.  He was 
cooperative and fully oriented, and his speech was 
spontaneous.  His affect was normal, but his mood was 
dysphoric.  He was unable to do serial 7's and unable to 
spell a word forward and backward.  Both thought content and 
thought process were unremarkable, and there was no evidence 
of any delusions.  He complained of sleep impairment which 
caused fatigue during the daytime, and reported moderate 
panic attacks every couple of months.  There was no evidence 
of any obsessive or ritualistic behavior.  He denied both 
suicidal and homicidal ideation, and his impulse control was 
good.  The examiner indicated that there was no problem with 
daily living.  Testing revealed that immediate memory was 
normal, but that recent and remote memory were somewhat 
impaired.  Persistent symptoms of increased arousal included 
difficulty concentrating and difficulty falling and staying 
asleep.  These symptoms would reportedly occur approximately 
two to three times a week.  

Based on the foregoing, the VA examiner diagnosed the Veteran 
with PTSD and depression and assigned a GAF score of 55.  The 
examiner also commented that the Veteran has no friends due 
to his social isolation and his reservation about forming 
close relationships with others.  The examiner noted that the 
Veteran is virtually isolated except for persons he pays to 
transport him to appointments.  She then provided the 
following comments:

[The Veteran] experiences a depressed mood most 
days, nearly everyday Loss of interest or pleasure 
in all/most activities most days, nearly every day 
Insomnia Fatigue/loss of energy nearly QD Feeling 
worthless and hopeless Difficulty thinking, 
concentrating, making decisions, nearly QD It is 
felt that [the Veteran's] symptoms of a post-
traumatic stress disorder have had a moderate 
negative impact on his psychosocial functioning.  

The examiner then commented that the Veteran's PTSD caused 
reduced reliability and productivity.  The examiner then 
added that the disorder caused neither total occupational and 
social impairment, nor signs and symptoms resulting in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  

Based on the foregoing, the Board finds that the evidence 
supports a 50 percent rating for the Veteran's PTSD with 
generalized anxiety disorder since the initial grant of 
service connection.  During this entire period, the record 
shows that this disability has resulted in occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as a flattened affect, some impairment 
of short-term memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  In short, the overall findings 
demonstrate that the Veteran's PTSD with generalized anxiety 
disorder meets the criteria for a 50 percent rating since the 
initial grant of service connection in March 2005.

The Board is aware that the Veteran does not have all of the 
symptoms listed in the criteria for a 50 percent rating - 
namely, circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; and impaired judgment.  See 
38 C.F.R. § 4.130.  The Veteran is not required to prove the 
presence of all, most, or even some, of the enumerated 
symptoms recited under the rating criteria.  The use of the 
term "such as" in the general rating formula for mental 
disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Thus, the fact that the Veteran 
does not have all of the symptoms listed in the criteria for 
a 50 percent rating does not prelude the assignment of this 
higher rating.  

In assigning an initial 50 percent rating for the Veteran's 
PTSD with generalized anxiety disorder, the Board also finds 
that the preponderance of the evidence is against a rating 
higher than 50 percent since the initial grant of service 
connection.  The VA examiner in March 2009 specifically 
stated that the Veteran's PTSD did not cause deficiencies in 
areas involving judgment, thinking, family relations, work, 
mood, or school.  The Board emphasizes, moreover, that none 
of the clinical records makes any reference to the symptoms 
listed in the criteria for a 70 percent rating.  Although the 
Board acknowledges that the absence of such symptoms is not 
dispositive, Mauerhan, supra, it nevertheless provides 
evidence against the assignment of a 70 percent rating.  In 
particular, there is no evidence of any suicidal ideation, 
obsessional rituals, impaired impulse control, spacial 
disorientation, neglect of personal hygiene, difficulty in 
adapting to stressful circumstances, impaired speech, or 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.

Additionally, the evidence does not show that the Veteran has 
an inability to establish and maintain effective 
relationships.  One of the Veteran's complaints has been 
social withdrawal and isolation, and the VA examiner recorded 
the Veteran's statement that he had no friends and remains 
socially isolated.  However, the Veteran told the VA examiner 
in March 2009 that he kept in touch with his two brothers.  
Also, in June 2004, he denied social anxiety and reported 
that he had good friends.  The Veteran's clinical records 
also establish that he is able to establish and maintain 
relationships with health care providers.  In light of these 
social contacts, the Veteran does not appear to be unable to 
establish and maintain effective relationships as a result of 
his PTSD with generalized anxiety disorder, but, rather, has 
difficulty in doing so, which would support the 50 percent 
rating but not the higher 70 percent rating.

The GAF score of 55 assigned by the VA examiner in March 2009 
also indicates that the Veteran's psychiatric symptoms are 
most consistent with a 50 percent rating but does not warrant 
a higher 70 percent rating.  According to the DSM-IV, a GAF 
score of 55 is indicative of "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  Indeed, the VA examiner characterized the 
Veteran's PTSD and depression as moderate in degree.  

The Board acknowledges that the above-mentioned VA outpatient 
treatment records include GAF scores between 35 to 60.  
According to the DSM-IV, scores ranging from 31 to 40 reflect 
behavior manifested by major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis added).  
Id.  

These low scores are consistent with significant, if not 
total, impairment with respect to social and occupational 
functioning.  However, these scores are not supported by the 
clinical findings, which make no reference or mention of any 
kind of thought disorder, suicidal or homicidal ideation, 
impaired impulse control, significant short or long-term 
memory loss, or mood disturbance (depression and/or anxiety) 
affecting the Veteran's ability to function independently, 
appropriately, and effectively.  Therefore, the Board places 
greater probative value on the GAF score of 55, since the 
Veteran's moderate psychiatric symptoms appear most 
consistent with this score.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  In 
particular, the Board notes that the Veteran continues to 
live alone.  

There is no evidence that he requires the supervision or 
assistance of others to maintain his personal hygiene or to 
manage his financial affairs.  Despite the Veteran's report 
of losing interest in activities, there is no evidence that 
the Veteran failed to eat, was losing weight, or was 
malnourished.  At the most recent VA examination, the Veteran 
knew the amount of his monthly benefits and his monthly 
bills, and was judged to be prudently handing his finances.  
The Board finds that these objective indicators of continued 
independent functioning are the most accurate indicators of 
the Veteran's reliability, efficiency, and industrial 
capability, as defined for purposes of VA disability 
evaluation.  38 C.F.R. § 1155.  

In conclusion, the Board finds that the evidence supports an 
initial 50 percent rating for the Veteran's PTSD with 
generalized anxiety disorder since the initial grant of 
service connection.  However, the preponderance of the 
evidence is against a disability rating higher than 50 
percent at any time since the initial grant of service 
connection.  Therefore, the appeal is granted to this extent 
only. 

VI.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and 
limitation occupational functioning are reasonably 
contemplated by the rating schedule under the first prong of 
the analysis.  It is therefore unnecessary to reach the 
question of whether his PTSD with generalized anxiety 
disorder has caused marked interference with his employment.  
But even assuming for the sake of argument that the second 
prong of Thun applies, there is still no evidence that his 
PTSD with generalized anxiety disorder has caused marked 
interference with employment - meaning above and beyond that 
contemplated by the assigned 50 percent rating.  

The record indicates that the Veteran retired in 1980 as a 
produce manager because he qualified due his age and/or the 
number of years with the company.  In other words, there is 
no indication that he stopped working because of his PTSD 
with generalized anxiety disorder.  Also significant is the 
fact that the VA examiner concluded that the Veteran's PTSD 
does not cause total occupational impairment, which, again, 
is reflected in the GAF score of 55 for a moderate 
disability.  Moreover, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of time working from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  This is to say, the Board is not disputing 
the Veteran's PTSD may cause impairment in his occupational 
functioning.  But this alone is not tantamount to concluding 
there is marked interference with his employment, which 
again, means above and beyond that contemplated by the 
50 percent rating now assigned for his PTSD with generalized 
anxiety disorder.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 50 percent schedular rating is granted for 
posttraumatic stress disorder with generalized anxiety 
disorder, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


